DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant has not filed any amendment to the claims in the most recent response.  Claims 1-3 and 7-13 remain pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rios et al. (US 2016/0258082) hereinafter Rios.
Regarding claim 1, Rios teaches:
A method of producing a carbon fiber ([0002]), the method comprising:
a) adding an acrylonitrile-based polymer solution to a solution containing a glycol-based compound having a boiling point of 180 to 210°C to precipitate an acrylonitrile-based polymer ([0025]; Rios does not explicitly recite a solution, but Rios teaches adding ethylene glycol to a melt of acrylonitrile-based polymer before spinning; Rios does not explicitly recite the glycol-based compound having a boiling point of 180 to 210°C.  However, Rios teaches ethylene glycol, which applicant specification discloses as being having the claimed properties.);
b) melt spinning an acrylonitrile-based polymer to obtain a spun fiber ([0012, 0023]); and
c) performing stabilization and carbonization on the spun fiber to obtain a carbon fiber ([0027, 0036]);
wherein the acrylonitrile-based polymer has a repeating unit derived from an acrylonitrile monomer and an acrylic monomer ([0012]).
Regarding claim 2, Rios teaches the method of claim 1.
Rios further teaches wherein the glycol-based compound is C2-C10 alkylene glycol ([0025]).
Regarding claim 3, Rios teaches the method of claim 2.
Rios further teaches wherein the glycol-based compound is one or a mixture of two or more selected from the group consisting of ethylene glycol, propylene glycol, butylene glycol, pentylene glycol, and hexylene glycol ([0025]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rios et al. (US 2016/0258082) hereinafter Rios (as applied to claim 1) and further in view of Yu et al. (US 9644290) hereinafter Yu.
Regarding claim 8, Rios teaches the method of claim 1.
Rios does not teach after the a), but before the b), drying the acrylonitrile-based polymer.
In the same field of endeavor regarding carbon fiber production, Yu teaches heating acrylonitrile-based polymer in a reactor prior to melt spinning (Fig 19-2) for the motivation of better controlling the pre-oxidation process of the acrylonitrile-based polymer fiber to produce higher quality carbon fiber (Col 3, ln 
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have heated the acrylonitrile-based polymer before melt spinning in order to better control the pre-oxidation process of the acrylonitrile-based polymer fiber to produce higher quality carbon fiber.
Regarding claim 9, Rios in view of Yu teaches the method of claim 8.
Rios in view of Yu does not explicitly recite wherein, after the drying, a content of the glycol-based compound in the acrylonitrile-based polymer is 5 to 15 wt% with respect to a total weight of the acrylonitrile-based polymer.
However, since the prior art teaches the same heating/drying step as the claimed invention, one of ordinary skill in the art would reasonably expect the prior art product to possess the same properties of the claimed invention as well.
Regarding claim 10, Rios teaches the method of claim 1.
Rios does not teach after the b), drawing the spun fiber.
In the same field of endeavor regarding carbon fiber production, Yu teaches after the b), drawing the spun fiber (Col 5, ln 10-18) for the motivation of improving the quality of the precursor fiber and to reduce cost and environmental effects of the production process (col 4, ln 29-35).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include a drawing process after spinning in order to improve the quality of the precursor fiber and to reduce cost and environmental effects of the production process
Regarding claim 11, Rios in view of Yu teaches the method of claim 10.
Rios in view of Yu does not explicitly teach wherein the drawing is performed at 100 to 250°C.
However, Yu teaches a range of values for the drawing temperature that overlaps with the claimed range (Col 5, ln 10-18).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have try the portion of the drawing temperature as taught by Yu that overlaps with the claimed range.
Regarding claim 13, Rios teaches the method of claim 1.
Rios further teaches wherein, in the c), the carbonization is performed at 800 to 3,000°C in an inert gas atmosphere ([0038]).
Rios does not teach the carbonization is performed an inert gas atmosphere.
Rios is silent as to the atmospheric conditions in which to perform the carbonization step.
In the same field of endeavor regarding carbon fiber production, Yu further teaches performing a carbonization step in an inert gas atmosphere to produce a carbon fiber (Fig 19-2).
Rios is silent as to the atmospheric conditions in which to perform the carbonization step, one of ordinary skill in the art would be motivated to look to other carbon fiber production methods to solve the problem of what atmospheric condition to use in the carbonization step as taught by Rios.
It would have been obvious to try the nitrogen atmosphere as taught by Yu in the carbonization step as taught by Rios and there would be a reasonable expectation of success as the carbonization steps of both Rios and Yu both result in a carbon fiber product.
In the alternative, Claims 1-3 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rios et al. (US 2016/0258082) hereinafter Rios in view of Yu et al. (US 9644290) hereinafter Yu.
Regarding claim 1, Rios teaches:
A method of producing a carbon fiber ([0002]), the method comprising:
b) melt spinning an acrylonitrile-based polymer to obtain a spun fiber ([0012, 0023]); and
c) performing stabilization and carbonization on the spun fiber to obtain a carbon fiber ([0027, 0036]);
wherein the acrylonitrile-based polymer has a repeating unit derived from an acrylonitrile monomer and an acrylic monomer ([0012]).
In the alternative, if one disagreed with the anticipatory rejection above, Rios does not teach a) adding an acrylonitrile-based polymer solution to a solution containing a glycol-based compound having a boiling point of 180 to 210°C to precipitate an acrylonitrile-based polymer.
However, Rios teaches adding an acrylonitrile-based polymer a glycol-based compound having a boiling point of 180 to 210°C to precipitate an acrylonitrile-based polymer ([0025]).
In the same field of endeavor regarding production of carbon fibers, Yu teaches preparing an acrylonitrile-based polymer carbon fiber precursor by adding an acrylonitrile-based polymer solution to a solution containing a glycol-based compound (Col 11, ln 34-38).
Yu does not explicitly recite the glycol-based compound having a boiling point of 180 to 210°C.  However, Yu teaches ethylene glycol, which applicant specification discloses as being having the claimed properties.
Since Rios teaches adding an acrylonitrile-based polymer with ethylene glycol and Yu teaches adding acrylonitrile-based polymer with ethylene glycol in solution and both result in spun carbon fiber precursor, one of ordinary skill in the art would consider the two methods to be known equivalents in the art for the same purpose.  See MPEP 2144.06(II).  
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the acrylonitrile-based polymer forming step as taught by Rios with the acrylonitrile-based polymer forming step as taught by Yu since they are art recognized equivalents for the same purpose of producing carbon fiber precursor.
Regarding claim 2, Rios in view of Yu teaches the method of claim 1.
Yu further teaches wherein the glycol-based compound is C2-C10 alkylene glycol (Col 11, ln 34-38).
Regarding claim 3, Rios in view of Yu teaches the method of claim 2.
Yu further teaches wherein the glycol-based compound is one or a mixture of two or more selected from the group consisting of ethylene glycol, propylene glycol, butylene glycol, pentylene glycol, and hexylene glycol (Col 11, ln 34-38).
Regarding claim 8
Rios in view of Yu does not explicitly recite after the a), but before the b), drying the acrylonitrile-based polymer.
However, Yu further teaches heating acrylonitrile-based polymer in a reactor prior to melt spinning (Fig 19-2).  One of ordinary skill in the art would reasonably expect drying to occur simultaneous with the heating step as taught by Yu.
Regarding claim 9, Rios in view of Yu teaches the method of claim 8.
Rios in view of Yu does not explicitly recite wherein, after the drying, a content of the glycol-based compound in the acrylonitrile-based polymer is 5 to 15 wt% with respect to a total weight of the acrylonitrile-based polymer.
However, since the prior art teaches the same heating/drying step as the claimed invention, one of ordinary skill in the art would reasonably expect the prior art product to possess the same properties of the claimed invention as well.
Regarding claim 10, Rios in view of Yu teaches the method of claim 1.
Yu further teaches after the b), drawing the spun fiber (Col 5, ln 10-18).
Regarding claim 11, Rios in view of Yu teaches the method of claim 10.
Rios in view of Yu does not explicitly teach wherein the drawing is performed at 100 to 250°C.
However, Yu teaches a range of values for the drawing temperature that overlaps with the claimed range (Col 5, ln 10-18).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have try the portion of the drawing temperature as taught by Yu that overlaps with the claimed range.
Regarding claim 12, Rios in view of Yu teaches the method of claim 1.
Rios in view of Yu does not explicitly teach wherein, in the c), the stabilization is performed at 120 to 300°C.
However, Rios teaches a range of values for the stabilization temperature that overlaps with the claimed range ([0027]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have try the portion of the stabilization temperature as taught by Rios that overlaps with the claimed range.
Regarding claim 13, Rios in view of Yu teaches the method of claim 1.
Yu further teaches the carbonization is performed an inert gas atmosphere (Fig 19-2).
Rios further teaches wherein, in the c), the carbonization is performed at 800 to 3,000°C in an inert gas atmosphere ([0038]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rios in view of Shiromoto et al. (US 4944932) hereinafter Shiromoto.
Regarding claim 7, Rios teaches the method of claim 1.
Rios does not teach wherein the acrylonitrile-based polymer has the repeating unit including 50 to 97 mol% of the acrylonitrile monomer and 3 to 50 mol% of the acrylic monomer.
Rios is silent as to the composition of the acrylonitrile-based polymer.
In the same field of endeavor regarding production of carbon fibers, Shiromoto teaches a range of values for the composition of the acrylonitrile-based polymer that overlaps with the claimed range (Col 6, ln 24-35).
Since Rios is silent as to the specific composition of the acrylonitrile-based polymer, one of ordinary skill in the art would have been motivated to look to other acrylonitrile-based polymer compositions in the art of carbon fiber production.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have try the portion of the values for the composition of acrylonitrile-based polymer as taught by Shiromoto that overlaps with the claimed range and there would be a reasonable expectation of success because the Shiromoto and Rios both teach using acrylonitrile-based polymers having the repeating unit including acrylonitrile monomer and acrylic monomer as a carbon fiber precursor.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rios in view of Yu as applied to claim 1 above, and further in view of Shiromoto et al. (US 4944932) hereinafter Shiromoto.
Regarding claim 7, Rios in view of Yu teaches the method of claim 1.
Rios in view of Yu does not teach wherein the acrylonitrile-based polymer has the repeating unit including 50 to 97 mol% of the acrylonitrile monomer and 3 to 50 mol% of the acrylic monomer.
Rios in view of Yu is silent as to the composition of the acrylonitrile-based polymer.
In the same field of endeavor regarding production of carbon fibers, Shiromoto teaches a range of values for the composition of the acrylonitrile-based polymer that overlaps with the claimed range (Col 6, ln 24-35).
Since Rios in view of Yu is silent as to the specific composition of the acrylonitrile-based polymer, one of ordinary skill in the art would have been motivated to look to other acrylonitrile-based polymer compositions in the art of carbon fiber production.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have try the portion of the values for the composition of acrylonitrile-based polymer as taught by Shiromoto that overlaps with the claimed range and there would be a reasonable expectation of success because the Shiromoto and Rios both teach using acrylonitrile-based polymers having the repeating unit including acrylonitrile monomer and acrylic monomer as a carbon fiber precursor.
Response to Arguments
Applicant’s arguments, regarding the rejection of claim 12 under USC 102 filed 04/30/2021 have been fully considered and are persuasive.  The rejection of claim 12 under USC 102 has been withdrawn. 
Applicant's remaining arguments have been fully considered but they are not persuasive.
Applicant argues that Rios does not teach adding an acrylonitrile-based polymer solution to a solution containing a glycol-based compound having a boiling point of 180 to 210°C to precipitate an acrylonitrile-based polymer, specifically the result of precipitating an acrylonitrile-based polymer.  However, since Rios teaches the steps of adding the same ingredients as the claimed invention, one of ordinary skill in the art would reasonably expect the claimed results to occur as well.  Applicant further argues that Rios teaches using ethylene glycol as a plasticizer.  However, applicant has failed to show why the method of Rios would not result in the claimed results despite teaching all the claimed steps, and attorney arguments cannot take the place of evidence.
Similarly, Rios in view of Yu, while not explicitly reciting precipitation of an acrylonitrile-based polymer, since the prior art method teaches the same steps of the claimed invention, one of ordinary skill in the art would reasonably expect the claimed results to occur as well.
Applicant argues that Yu does not teach a step of forming a solution containing ethylene glycol to the acrylonitrile-based polymer solution.  However, when adding the ethylene glycol to the acrylonitrile-based polymer solution, a portion of the flask will contain ethylene glycol in solution with the acrylonitrile-based polymer, which then mixes with the rest of the acrylonitrile-based polymer solution.  Furthermore, it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and MPEP 2144.04(IV)(C).
Applicant argues that Yu teaches a wet spinning process which is different from the melt spinning process of Rios and the claimed invention.  However, Yu is relied upon for a teaching of preparing a solution of PAN powder in solution with ethylene glycol in the same field of endeavor regarding carbon fibers.  One of ordinary skill in the art would be motivated to look to Yu because Rios lacks a teaching for the preparation and composition of the acrylonitrile-based polymer for spinning of carbon fiber.  
Regarding Shiromoto, applicant argues that Shiromoto teaches a wet spinning process which is different from the melt spinning process of Rios and the claimed invention.  However, Shiromoto is relied upon for a teaching of the composition of acrylonitrile-based polymer in the same field of endeavor regarding carbon fibers.  One of ordinary skill in the art would be motivated to look to Shiromoto because Rios and alternatively Rios in view of Yu lacks a teaching for the composition of the acrylonitrile-based polymer for spinning of carbon fiber.  Furthermore, there is no teaching away in the prior art against the combination of the Shiromoto, Rios and Yu, and attorney arguments cannot take the place of evidence.
Applicant further argues that the Shiromoto does not teach a glycol-based compound.  However, Shiromoto is not relied upon for this teaching.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For at least the above reasons, the application is not in condition for allowance.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           
                                                                                                                                                                                                      /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743